Order, Supreme Court, Bronx
County (Kenneth Thompson, Jr., J.), entered June 26, 1997, which denied plaintiffs motion for partial summary judgment dismissing the counterclaims asserted by defendant Yarka Ricciardi, unanimously affirmed, without costs.
Although defendant Yarka Ricciardi was not a party to the subject contract or in privity with either party to the contract, she still has a sufficiently viable claim of entitlement thereunder, as a third-party beneficiary, to avoid summary dismissal of her counterclaims premised upon the contract. Evidence circumstantially reflecting the intention of plaintiffs decedent to act in Ms. Ricciardi’s interests (see, e.g., Town of Moriah v Cole-Layer-Trumble Co., 200 AD2d 879) when he entered into the subject home construction contract with Ms. Ricciardi’s husband suffices to raise triable issues as to whether Ms. Ricciardi was in fact a third-party beneficiary of the contract (see, 981 Third Ave. Corp. v Beltramini, 108 AD2d 667, 669, affd in part and appeal dismissed in part 67 NY2d 739). We have considered plaintiffs remaining arguments and find them to be without merit. Concur — Milonas, J. P., Rosenberger, Ellerin and Andrias, JJ.